The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itkowitz et al. (U.S. Publication 2009/0192524, hereinafter “Itkowitz”).
As to Claim 1, Itkowitz discloses a system (20) in [0033] and Figs. 1-4 and 6-10 comprising:
a teleoperational assembly (30) in [0033] and Fig. 1 including a teleoperational manipulator (700) in [0033] and Fig. 5 coupled to a plurality of instruments in a surgical environment as shown in Fig. 1; and
a processing unit “computer” in [0038] and (82) in [0039] and Fig. 3 including one or more processors, wherein the processing unit is configured to
display via (32) in [0033] and Fig. 1 and (84) in [0038] and Fig. 3 a first synthetic rendering of the plurality of instruments,
recognize a triggering event “collision” in [0063]-[0066] and Figs. 10 and 11, and
change from displaying the first synthetic rendering (120) in [0056] and Fig. 7 to displaying a second synthetic rendering as described in [0058] and shown in Fig. 9 wherein the second synthetic rendering can be processed at a second point in time of the plurality of instruments in response to recognition of the triggering event.
As to Claim 2, Itkowitz discloses the system of claim 1 wherein the triggering event “collision” in [0063]-[0066] and Figs. 10 and 11 is a change in an operational state of the teleoperational assembly wherein the operational state or positions of the teleoperational assembly are changed during normal operation.
As to Claim 4, Itkowitz discloses the system of claim 1 wherein the processing unit is further configured to enable an analog control at a user console by the user’s hand movements operation of the teleoperational assembly and change from displaying the first synthetic rendering to displaying the second synthetic rendering in response to activation of the enabled analog control during normal operation from a first point in time to a second point in time.
As to Claim 5, Itkowitz discloses the system of claim 1 wherein the first synthetic rendering is a mirrored and laterally inverted synthetic rendering of the plurality of instruments at a second point in time wherein the plurality of instruments can be moved to laterally inverted positions relative to an arbitrary first point in time from a perspective distal of the plurality of the instruments as shown in Fig. 1 wherein robotic arm (42) in [0036] can be straightened during normal operation.
As to Claim 6, Itkowitz discloses the system of claim 5 wherein the first synthetic rendering is from a perspective plane along a central longitudinal axis through the plurality of instruments as shown in Figs. 8 and 9.
As to Claim 7, Itkowitz discloses the system of claim 1 wherein the second synthetic rendering at a second point in time is from a perspective perpendicular to a perspective of the first synthetic rendering wherein imaging instrument (50) in [0036] and Fig. 2 can be moved during normal operation to a perspective perpendicular to the perspective of the first synthetic rendering.
As to Claim 8, Itkowitz discloses the system of claim 1 wherein the second synthetic rendering is from a perspective plane parallel to a central longitudinal axis through the plurality of instruments as shown in Figs. 8 and 9.
As to Claim 9, Itkowitz discloses the system of claim 1 wherein at least one of the plurality of instruments is an imaging instrument (50) in [0036] and Fig. 2.
As to Claim 10, Itkowitz discloses the system of claim 9 wherein the processing unit is further configured to display an image of a field of view in (250) in [0065] and Fig. 10 of the surgical environment captured by the imaging instrument.
As to Claim 11, Itkowitz discloses the system of claim 10 wherein the first and second synthetic renderings are displayed in a common display window (260) in [0065] and Fig. 10 with the image of the field of view in (250) in [0065] and Fig. 10.
As to Claim 12, Itkowitz discloses the system of claim 10 wherein at least one of the plurality of instruments is not visible in the image of the field of view as described in [0061].
As to Claim 13, Itkowitz discloses the system of claim 1 wherein the first and second synthetic renderings of the plurality of instruments are generated based on instrument poses “actual position of the end effector” in [0047] and “information about relative locations of robot linkages and tools” in [0063] of each of the plurality of instruments determined by the teleoperational assembly.
As to Claim 14, Itkowitz discloses a system (20) in [0033] and Fig. 1 comprising:
a teleoperational assembly (30) in [0033] and Fig. 1 including a teleoperational manipulator (700) in [0033] and Fig. 5 coupled to a plurality of instruments in a surgical environment as shown in Fig. 1; and
a processing unit “computer” in [0038] and (82) in [0039] and Fig. 3 including one or more processors, wherein the processing unit is configured to
display via (32) in [0033] and Fig. 1 and (84) in [0038] and Fig. 3 a first synthetic rendering of the plurality of instruments,
generate a synthetic rendering (120) in [0056] and Fig. 7 of the plurality of instruments from a perspective distal of the plurality of instruments as shown in Fig. 1 wherein robotic arm (42) in [0036] can be straightened during normal operation,
laterally invert the synthetic rendering of the plurality of instruments at a second point in time wherein the plurality of instruments can be moved to laterally inverted positions relative to an arbitrary first point in time, and
displaying the laterally inverted synthetic rendering of the plurality of instruments as described in [0058] and shown in Figs. 9-11.
As to Claim 15, Itkowitz discloses the system of claim 14 wherein the synthetic rendering is from a perspective plane along a central longitudinal axis through the plurality of instruments as shown in Figs. 8 and 9.
As to Claim 16, Itkowitz discloses the system of claim 14 wherein at least one of the plurality of instruments is an imaging instrument (50) in [0036] and Fig. 2.
As to Claim 17, Itkowitz discloses the system of claim 16 wherein the processing unit is further configured to display an image of a field of view in (250) in [0065] and Fig. 10 of the surgical environment captured by the imaging instrument.
As to Claim 18, Itkowitz discloses the system of claim 17 wherein the synthetic rendering is displayed in a common display window (260) in [0065] and Fig. 10 with the image of the field of view in (250) in [0065] and Fig. 10.
As to Claim 19, Itkowitz discloses the system of claim 17 wherein at least one of the plurality of instruments is not visible in the image of the field of view as described in [0061].
As to Claim 20, Itkowitz discloses the system of claim 14 wherein the synthetic rendering of the plurality of instruments is generated based on instrument poses “actual position of the end effector” in [0047] and “information about relative locations of robot linkages and tools” in [0063] of each of the plurality of instruments determined by the teleoperational assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz and in further view of Gomez et al. (U.S. Publication 2015/0297300, hereinafter “Gomez”).
As to Claim 3, Itkowitz discloses the system of claim 2 wherein the change in operational state is a change to an operational mode wherein changing the operational state or positions of the teleoperational assembly are changes in operational mode or positions of the plurality of instruments, however does not specifically disclose that at least one of the plurality of instruments is movable along a central longitudinal axis of the at least one of the plurality of instruments. Gomez teaches in the analogous field of endeavor of endoscopy that evidences the level of ordinary mechanical skill in recognizing instruments are movable along a central longitudinal axis of the at least one of the plurality of instruments as shown by (291) in [0050] and Fig. 3. It would have been obvious to one of ordinary skill in the art to provided movement of the instruments of Itkowitz in the directions taught by Gomez as obvious directions of movement in order to fulfill the same function with predictable results of controlling movement of surgical instruments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795